DeFORD, Judge,
concurring separately:
I would join my brothers views in this case except for the following statement set forth on page 654 of their opinion concerning United States v. Booker, 5 M.J. 238 (C.M.A.1977), “We agree with the Government that the Article 15 record of. punishment form establishes a valid written waiver, United States v. Washington, 5 M.J. 615 (A.C.M.R.1978).” In United States v. Washington, supra, by separate opinion, I expressed the view that the decision in United States v. Booker, supra, does not, at the present time, apply to the admission into evidence of non-judicial punishments during the sentencing portion of trials by court-martial. I adhere to that position, although I agree with the majority’s views concerning the violation of the appellant’s rights under the Fifth Amendment to the Constitution of the United States of America.